         Case 6:19-mj-06122-KGG Document 1 Filed 07/24/19 Page 1 of 6




          UNITED STATES DISTRICT COURT
__________ District of Kansas --------;~-·~w..!.~-~.....___                  s&-;qof~&~~rt
                                   (Wichita Docket)

UNITED STATES OF AMERICA,

                    Plaintiff,

             v.                                 Case No. 19-M- f.o (~J-D/-KGG

JEREMY VOS,

                    Defendant.




                          CRIMINAL COMPLAINT



      I, the undersigned complainant, being duly sworn, state that the following is true

and correct to the best of my knowledge and belief:

                                    COUNT ONE

                                  18 U.S.C. § 2113(a)
                                   (Bank Robbery)

      On or about July 23, 2019, in the District of Kansas, the defendant,

                                    JEREMY VOS,

by force, violence, and intimidation, did take from the person and presence of another,

money- approximately $1,410.00 in currency of the United States - belonging to and in
           Case 6:19-mj-06122-KGG Document 1 Filed 07/24/19 Page 2 of 6




the care, custody, control, and possession of the Intrust Bank located at 5500 East Harry

Street in Wichita, Kansas, a bank whose deposits are insured by the Federal Deposit

Insurance Corporation (FDIC), in violation of Title 18, United States Code, Section

2113(a).

       I further state that I am a Special Agent of the Federal Bureau oflnvestigation (FBI),

and that this Complaint is based on the following facts:

       See accompanying Affidavit, which is incorporated by reference as though set out

in full herein, and offered in support of a finding that probable cause exists to believe the

defendant, Jeremy Vos, committed the offense set forth in this Complaint.



                                                  iANENSLEY
                                                 Special Agent
                                                 Federal Bureau of Investigation

      Sworn to before me and subscribed in my presence this       d ~ay of July, 2019,
at Wichita, Kansas.

       After reviewing this Complaint and the accompanying Affidavit, there is probable
cause to believe that the defendant, Jeremy Vos, committed the offense set forth herein.




   United States Magistrate Judge




                                             2
            Case 6:19-mj-06122-KGG Document 1 Filed 07/24/19 Page 3 of 6




                             AFFIDAVIT IN SUPPORT OF
                       APPLICATION FOR CRIMINAL COMPLAINT

         I, Ian Ensley, Special Agent of the Federal Bureau oflnvestigation, being duly sworn,

state the following:

                                        INTRODUCTION

    1.       This Affidavit is being offered in support of an Application for Criminal Complaint

for JEREMY VOS, a white male, date of birth XXXX, XXXX, for violation of Title 18 U.S.C.

2113.

   I am a Special Agent with the Federal Bureau of Investigation (FBI), assigned to the Kansas

City Field Division, Wichita Resident Agency since June, 2019. I received my initial law

enforcement training and instruction to become a law enforcement officer in 2019 at the FBI

Academy located in Quantico, Virginia where I received training concerning violations of criminal

statutes as they relate to violations of the laws of the United States of America.

         The statements contained in this affidavit are based on information known to me as a result

of my participation in this investigation or on information provided to me by witnesses or other

law enforcement personnel involved in this investigation. The statements are also based upon the

collective experience of other law enforcement personnel involved in this investigation and on my

own training and experience.

                                       PROBABLE CAUSE

   1. Vos entered the Intrust Bank at 5500 East Harry Street, Wichita, Kansas, 67218 on three

         separate occasions on July 23, 2019. On the first occasion, he inquired about an account

         to teller E.N., but was asked to show an ID which he did not have on his person. He left

         the bank and returned, presented the ID of Jeremy Vos to E.N. Nelson was unable to
      Case 6:19-mj-06122-KGG Document 1 Filed 07/24/19 Page 4 of 6




   help Vos locate account information due to length of inactivity on his account. Vos was

   then helped by banker S.C. in locating his account information. After being given the

   balance owed on his account Vos exited the bank area. Vos returned approximately 5

   minutes later, and handed E.N. a handwritten note on half of a bank deposit slip stating,

   "This is a robbery. No die [sic] bags. I have a gun." E.N. placed $1410.00 from her

   drawer including $100 in bait bills in the $10 denomination. Vos took the money and

   note and exited the location.

2. Both E.N. and S.C. reported that the male who had tried to conduct business and had

   robbed the bank was the same person as depicted on the identification that had been

   presented to them. They provided his name of Jeremy Vos with a date of birth of

       1998.

3. E.N. and A. R., another employee of the bank, both stated that Vos was wearing a dark

   grey t-shirt and black Oklahoma City Thunder baseball cap.

4. The bank provided surveillance video of the suspect. He was a white male in his 20's. He

   was wearing glasses, a gray tee shirt and a ball cap with a blue bill. He did not conceal

   his face in any way. Detective Kenneth Davis, of Wichita Police Department, viewed the

   surveillance video and compared the suspect to the known photographs of Jeremy Vos.

   They appeared to be the same person.

5. Wichita Police Officers located a possible address of 1539 S. Parkwood for Vos using

   police databases. Officers responded to this address and made contact with Roy Gibson.

   He reported that he knows Jeremy Vos but that Jeremy doesn't live there. He said Jeremy

   had stopped by earlier. He granted a waiver to search his home. Officers located clothing
      Case 6:19-mj-06122-KGG Document 1 Filed 07/24/19 Page 5 of 6




   and a ball cap consistent in appearance to what the bank robbery suspect had been

   wearing.

6. Officers learned that Jeremy Vos has a close friend named Melaney Abraham who lives

   at 1029 S. Dalton. Contact was made with Melaney. She said she had not seen Jeremy

   that day but had messaged with him using Facebook Messenger. She said in the morning

   he messaged her that he was at 21st and Rock and was going to rob a bank. She said she

   had later received a message from him saying he had money and wanted to go buy some

   "kill." She said Jeremy was on his way over to her house. Officers waited at this location

   until Jeremy anived at which point he was taken into custody.

7. Jeremy was found to be in possession of a large amount of money in the denominations

   of 20's and lO's including 6 notes of $10 denomination with serial numbers matching the

   Bait Bills. He was also in possession of the note used to rob the bank. It was written on a

   bank deposit slip as described by the bank employees.

    8. Detective Herman and Affiant conducted a post-Miranda interview with Vos. Vos

    admitted to robbing the Intrust Bank inside of Dillons by writing a note and passing it to

    a teller. He said he left with an unknown amount money. He went to Roy's house where

    he changed his clothing and told Roy that he had robbed the bank. Vos said he went to a

        restaurant and bought food before calling for a ride. The driver picked him up at

    Candlewood Suites, 5211 E Kellogg, Wichita, Kansas, then took him to Melaney's home

   at which point he was contacted by police and arrested.

                                          CONCLUSION


9. Based upon the aforementioned facts, there is probable cause to believe that Jeremy Vos

   committed the offense of bank robbery, by intimidation, by attempting to take money,
     Case 6:19-mj-06122-KGG Document 1 Filed 07/24/19 Page 6 of 6




  that is approximately $1,410.00 U.S. Currency, from the person of another, which money

  was in the care, custody, control and management ofINTRUST BANK, a bank whose

  deposits are insured by the Federal Deposit Insurance Corporation, Certificate Number

  4799-6, in violation of Title 18 U.S.C. 2113.




FURTHER AFFIANT SAYETH NAUGHT.




                                                  Special Agent
                                                  Federal Bureau of Investigation




SUBSCRIBED TO AND SWORN before me this              ~y of July, 2019.


                                                  U ited States Judge
                                                   istrict of Kansas
